Exhibit 10.2
 
SUBSCRIPTION AGREEMENT
 
This SUBSCRIPTION AGREEMENT (this “Agreement”) is made as of the date set forth
on the signature page hereof between GulfSlope Energy, Inc., a Delaware
corporation (the “Company”), and the undersigned (the “Subscriber”).
 
W I T N E S S E T H:
 
WHEREAS, the Company shall sell to the Subscriber and the Subscriber shall
purchase shares of common stock, par value $0.001 (“Shares”) of the Company at a
purchase price per Share of $0.01 (“Purchase Price”);
 
WHEREAS, the Company is not obligated to register the resale of the Shares under
the Securities Act of 1933 (“Securities Act”); and
 
WHEREAS, the Subscriber desires to purchase that number of Shares set forth on
the Signature Page hereof on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
I.
SUBSCRIPTION FOR SHARES AND REPRESENTATIONS BY SUBSCRIBER

 
1.1           Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby irrevocably subscribes for and agrees to purchase from the
Company such number of Shares, and the Company agrees to sell to the Subscriber
such number of Shares, as is set forth on the Signature Page.
 
1.2           The Subscriber recognizes that the purchase of the Shares involves
a high degree of risk including, but not limited to, the following: (a) the
Company has a limited operating history with a history of losses and requires
additional funds to conduct its business; (b) an investment in the Company is
highly speculative, and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Shares; (c) the
Subscriber may not be able to liquidate his/her/its investment; (d)
transferability of the Shares is extremely limited; (e) in the event of a
disposition, the Subscriber could sustain the loss of its entire investment; (f)
the Company has not paid any dividends since its inception and does not
anticipate paying any dividends; and (g) the Company may issue additional
securities in the future which have rights and preferences that are senior to
those of the Shares.  Without limiting the generality of the representations set
forth in Section 1.5 below, the Subscriber represents that the Subscriber has
carefully reviewed all of the Company’s filings made with the Securities and
Exchange Commission (“SEC”), including without limitation its Annual Report on
Form 10-K filed with the SEC on December 31, 2012 (the “10-K”), and all
documents that we filed with the SEC pursuant to Sections 13(a), 13(c), 14, and
15(d) of the Exchange Act of 1934, as amended, subsequent to the date of  the
10-K, including our Quarterly Reports on Form 10-Q and Current Reports on Form
8-K (collectively the “SEC Filings”).
 
1.3           The Subscriber represents that the Subscriber is an “accredited
investor” as such term is defined in Rule 501 of Regulation D (“Regulation D”)
promulgated under the Securities Act, and that the Subscriber is able to bear
the economic risk of an investment in the Shares.
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
Exhibit 10.2
 
 
1.4           The Subscriber hereby acknowledges and represents that (a) the
Subscriber has knowledge and experience in business and financial matters, prior
investment experience, or the Subscriber has employed the services of a
“purchaser representative” (as defined in Rule 501 of Regulation D), attorney
and/or accountant to read all of the documents furnished or made available by
the Company both to the Subscriber and to all other prospective investors in the
Shares to evaluate the merits and risks of such an investment on the
Subscriber’s behalf; (b) the Subscriber recognizes the highly speculative nature
of this investment; and (c) the Subscriber is able to bear the economic risk
that the Subscriber hereby assumes.
 
1.5           The Subscriber hereby acknowledges receipt and careful review of
this Agreement, and any documents which may have been made available upon
request as reflected therein, and hereby represents that the Subscriber (a) has
carefully reviewed the SEC Filings, and (b) has been furnished by the Company
with all information regarding the Company, and any additional information that
the Subscriber has requested or desired to know, and has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning the Company and the
terms and conditions of the sale of the Shares.
 
1.6           a)           In making the decision to invest in the Shares, the
Subscriber has relied solely upon the information provided by the Company as
well as the SEC Filings.  To the extent necessary, the Subscriber has retained,
at its own expense, and relied upon appropriate professional advice regarding
the investment, tax and legal merits and consequences of this Agreement and the
purchase of the Shares hereunder.
 
(b)           The Subscriber represents that (i) the Subscriber was contacted
regarding the sale of the Shares by the Company or its agents, (ii) no Shares
were offered or sold to it by means of any form of general solicitation or
general advertising, and in connection therewith, the Subscriber did not (A)
receive or review any advertisement, article, notice or other communication
published in a newspaper or magazine or similar media or broadcast over
television or radio, whether closed circuit, or generally available; or (B)
attend any seminar meeting or industry investor conference whose attendees were
invited by any general solicitation or general advertising, and (iii) the
Subscriber’s substantive relationship with the Company’s agent predates the
agent’s contact with the Subscriber regarding an investment in the Shares.
 
1.7           The Subscriber hereby represents that the Subscriber, either by
reason of the Subscriber’s business or financial experience or the business or
financial experience of the Subscriber’s professional advisors (who are
unaffiliated with and not compensated by the Company or any affiliate or selling
agent of the Company, directly or indirectly), has the capacity to protect the
Subscriber’s own interests in connection with the transaction contemplated
hereby.
 
1.8           The Subscriber hereby acknowledges that the offering of the Shares
has not been reviewed by the SEC nor any state regulatory authority since the
offering is intended to be exempt from the registration requirements of Section
5 of the Securities Act pursuant to Regulation D promulgated thereunder.  The
Subscriber understands that the Shares have not been registered under the
Securities Act or under any state securities or “blue sky” laws and agrees not
to sell, pledge, assign or otherwise transfer or dispose of the Shares unless
they are registered under the Securities Act and under any applicable state
securities or “blue sky” laws or unless an exemption from such registration is
available.
 
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
Exhibit 10.2
 
 
1.9           The Subscriber understands that the Shares have not been
registered under the Securities Act by reason of a claimed exemption under the
provisions of the Securities Act that depends, in part, upon the Subscriber’s
investment intention.  In this connection, the Subscriber hereby represents that
the Subscriber is purchasing the Shares for the Subscriber’s own account for
investment and not with a view toward the resale or distribution to others.
 
1.10           The Subscriber understands that the Company is a “shell company”
as defined in Rule 405 of the Securities Act, and that there is a limited
trading market for the Shares and that an active market may not develop for the
Shares.  The Subscriber understands that even if an active market develops for
the Shares, Rule 144 promulgated under the Securities Act requires for
non-affiliates (“Rule 144”), among other conditions, a one-year holding period
commencing as of the date that the Company ceases to be a shell company and
files its Form 10 type information pursuant to Rule 144(i)(2).  The Subscriber
understands and hereby acknowledges that (i) the Subscriber may never be able to
resell any of the Shares and (ii) the Company is under no obligation to register
any of the Shares under the Securities Act or any state securities or “blue sky”
laws.
 
1.11           The Subscriber understands that the Shares are being offered and
sold in reliance on specific exemptions from the registration requirements of
federal and state securities laws and that the Company and the principals and
controlling persons thereof are relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments, and understandings set
forth herein in order to determine the applicability of such exemptions and the
undersigned’s suitability to acquire Shares.
 
1.12           The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Shares that such securities have
not been registered under the Securities Act or any state securities or “blue
sky” laws and setting forth or referring to the restrictions on transferability
and sale thereof contained in this Agreement.  The Subscriber is aware that the
Company will make a notation in its appropriate records with respect to the
restrictions on the transferability of such securities. The legend to be placed
on each certificate shall be in form substantially similar to the following:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
II.
REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 
The Company hereby represents and warrants to the Subscriber that:
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
Exhibit 10.2
 
 
2.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to conduct
its business.
 
2.2           Authorization; Enforceability.  The Company has all corporate
right, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.  All corporate action on the part of the
Company, its directors and stockholders necessary for the (i) authorization
execution, delivery and performance of this Agreement by the Company; and (ii)
authorization, sale, issuance and delivery of the Shares contemplated hereby and
the performance of the Company’s obligations hereunder has been taken.  This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy.  The Shares, when issued and fully paid for
in accordance with the terms of this Agreement, will be validly issued, fully
paid and nonassessable.
 
III.
TERMS OF SUBSCRIPTION

 
3.1           All funds paid hereunder shall be deposited with the Company, and
will be available for immediate use by the Company to be deployed at the
discretion of management.
 
3.2           Certificates representing the Shares purchased by the Subscriber
pursuant to this Agreement will be prepared for delivery following the date on
which such purchase takes place.
 
IV.
MISCELLANEOUS

 
4.1           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to their respective heirs, legal representatives,
successors and assigns.  This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them.
 
4.2           Nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement.
 


IN WITNESS WHEREOF, the undersigned have executed this Subscription Agreement as
of the date set forth below.
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
Exhibit 10.2
 
 
SUBSCRIPTION AGREEMENT
COUNTERPART SIGNATURE PAGE


If the prospective investor is an individual, please execute this Agreement
below.

 __________________________________________                     Name of
Subscriber (Please type or print)  

 

     
By:
______________________
 
Name:
______________________
 
Address:
______________________
   
______________________
 
Social Security No.
 
or Tax Id.:
______________________
       
And (if applicable)
 
By:
______________________
 
Name:
______________________
 
Address:
______________________
   
______________________
 
Social Security No.
 
or Tax Id.:
______________________
 



 
Number of Shares of Common Stock
Amount of payment:
Subscribed for:__________________
$__________________
   
Dated: ______________, 2013
     
            Agreed to and accepted as of __________ ____, 2013.
         
GulfSlope Energy, Inc.
 
By:_________________
 
Name:_______________
 
Title:________________

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 